Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 1 of 34 PageID #: 3506



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CFL TECHNOLOGIES LLC,

                Plaintiff,
                                                         C.A. No. 18-1445-RGA
         v.

 OSRAM SYLVANIA, INC. and LEDVANCE,
 LLC,
           Defendants.


                             ANSWER TO COUNTERCLAIMS

       Plaintiff, CFL Technologies, LLC (“CFLT” or “Counterclaim Defendant”), hereby

responds to OSRAM SYLVANIA, INC. (“OSRAM”) and LEDVANCE, LLC’s (“LEDVANCE”)

(collectively, “Counterclaim Plaintiffs”) counterclaims as follows. All averments not expressly

admitted are denied.

                                        THE PARTIES

      1.     Counterclaim Plaintiff OSRAM is a Delaware corporation with headquarters in
Wilmington, Massachusetts, with its principal place of business located at 100 Endicott Street,
Danvers, Massachusetts 01923.

Response:      CFLT admits that OSRAM is a Delaware corporation with headquarters in

Wilmington, Massachusetts. CFLT lacks knowledge or information sufficient to form a belief as

to the truth of whether OSRAM has a principal place of business located at 100 Endicott Street,

Danvers, Massachusetts 01923, and, therefore, denies the allegation on that basis.

        2.    Counterclaim Plaintiff LEDVANCE is a Delaware corporation with headquarters
in Wilmington, Massachusetts, with its principal place of business located at 200 Ballardvale
Street, Wilmington, Massachusetts 01887.

Response:      CFLT admits that LEDVANCE is a Delaware corporation with headquarters in

Wilmington, Massachusetts. CFLT lacks knowledge or information sufficient to form a belief as
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 2 of 34 PageID #: 3507



to the truth of whether LEDVANCE has a principal place of business located at 200 Ballardvale

Street, Wilmington, Massachusetts 01887, and therefore, denies the allegation on that basis.

         3.     3. [sic] On information and belief, CFLT is an Illinois limited liability company,
with a principal place of business located at 222 Merchandise Mart Plaza, Suite 1225, Chicago,
Illinois 60654.

Response:      Admitted.


                                JURISDICTION AND VENUE

        4.     These Counterclaims arise under the Patent Laws of the United States, 35 U.S.C.§
100 et seq. and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, based upon an actual
controversy between the parties that the patents asserted by CFLT are invalid, not infringed, and/or
unenforceable.

Response:      This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, CFLT does not contest that this Court has declaratory judgment

jurisdiction over the disputes concerning the Asserted Patents (defined below). CFLT denies the

allegations in this paragraph to the extent there is any suggestion that any Asserted Patent is

invalid, not infringed, and/or unenforceable.

       5.      In view of CFLT filing its Complaint, and in view of Counterclaim Plaintiffs’
defenses to the Complaint, there exists an actual and justiciable controversy between the parties
regarding the validity and alleged infringement of U.S. Patent Nos. 6,459,213 (“the ’213 Patent”),
6,172,464 (“the ’464 Patent”), 5,757,140 (“the ’140 Patent”), 5,510,681 (“the ’681 Patent”) and
5,510,680 (“the ’680 Patent”) (collectively “the Asserted Patents”).

Response:      Admitted.

       6.     This Court has subject matter jurisdiction over these Counterclaims pursuant to 28
U.S.C. §§ 1331, 1338(a), 1367(a), 2201, and 2202, and 35 U.S.C. § 1, et seq.

Response:      This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, CFLT does not contest that this Court has subject matter

jurisdiction over the disputes concerning the Asserted Patents.

      7.      Counterclaim Defendant has consented to personal jurisdiction for the
Counterclaims by filing of the original Complaint in this matter.


                                                 2
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 3 of 34 PageID #: 3508



Response:       Admitted.

      8.      Venue is proper in this District under 28 U.S.C. § 1404 because CFLT filed its
Complaint in this District.

Response:       This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, CFLT does not contest that venue is proper in this Court.

                                       COUNTERCLAIM I

         9.      Counterclaim Plaintiffs repeat and reallege Paragraphs 1-8 of their Counterclaims
as if fully set forth herein.

Response:       CFLT incorporates its responses to Paragraphs 1-8 as if fully set forth herein.

          10.   By its Complaint, CFLT asserts that Counterclaim Plaintiffs have infringed the ’213
Patent.

Response:       Admitted.

       11.   CFLT has accused all of Counterclaim Plaintiffs’ CFL products, including the
Sylvania Sample CFL, of infringing the ’213 Patent. See D.I. 1 ¶ 67.

Response:       CFLT has specifically accused a CFL model described as “Sylvania 29490 23-Watt

CFL Mini Twist Light Bulb” (“Sylvania Sample CFL”) of infringement. (See D.I. 1 at ¶¶ 26, 66-

75.) CFLT has identified a number of characteristics of the Sylvania Sample CFL possessed by

all, or substantially all, of Counterclaim Plaintiffs’ CFL products. (See D.I. 1 at ¶ 29.) As stated in

the Complaint, “CFLT intends to take discovery related to the circuit, operation and sales of every

CFL sold by Defendants during the relevant time periods.” (D.I. 1 at ¶ 30.) Otherwise, without the

benefit of discovery, CFLT has not yet been able to confirm that all of Counterclaim Plaintiff’s

CFLs are infringing. As such, CFLT lacks knowledge or information sufficient to form a belief as

to the truth of whether all of Counterclaim Plaintiff’s CFLs are infringing, and, therefore, denies

the allegations in this paragraph to the extent of any suggestion that the Complaint alleges

infringement by all CFLs sold by Counterclaim Plaintiffs.




                                                  3
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 4 of 34 PageID #: 3509



        12.    Counterclaim Plaintiffs have denied CFLT’s claim of infringement of the ’213
Patent and contend that their CFL products, such as the Sylvania Sample CFL, do not infringe one
or more valid asserted claims of the ’213 Patent, directly or indirectly, literally or under the
doctrine of equivalents.

Response:       CFLT admits that Counterclaim Plaintiffs have denied infringement, as alleged.

Otherwise, denied to the extent of any suggestion of non-infringement or invalidity.

        13.     As a non-limiting example, Counterclaim Plaintiffs do not infringe claim 19 of the
’213 Patent (which was specifically asserted in the Complaint) under 35 U.S.C. § 271 because,
inter alia, Counterclaim Plaintiffs’ accused products, including the Sylvania Sample CFL, do not
include an arrangement that includes a source that provides a substantially constant magnitude DC
supply voltage. The accused products also do not satisfy the requirement of claim 19 where for a
brief period starting at a given point in time, the AC bus voltage being of a first relatively high
magnitude; after the brief period, the AC bus voltage being of a second relatively low magnitude.

Response:       Denied.

      14.     An actual and justiciable controversy has thus arisen between CFLT and
Counterclaim Plaintiffs concerning alleged infringement of the ’213 Patent.

Response:       Admitted.

        15.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,
Counterclaim Plaintiffs are entitled to judgment from the Court that the ’213 Patent is not
infringed, directly or indirectly, by Counterclaim Plaintiffs.

Response:       Denied.

                                      COUNTERCLAIM II

         16.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-15 of their Counterclaims
as if fully set forth herein.

Response:       CFLT incorporates its responses to Paragraphs 1-15 as if fully set forth herein.

          17.   By its Complaint, CFLT asserts that Counterclaim Plaintiffs have infringed the ’464
Patent.

Response:       Admitted.




                                                 4
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 5 of 34 PageID #: 3510



       18.   CFLT has accused all of Counterclaim Plaintiffs’ CFL products, including the
Sylvania Sample CFL, of infringing the ’464 Patent. See D.I. 1 ¶ 108.

Response:      CFLT has specifically accused the Sylvania Sample CFL of infringement. (See D.I.

1 at ¶¶ 26, 107-123.) CFLT has identified a number of characteristics of the Sylvania Sample CFL

possessed by all, or substantially all, of Counterclaim Plaintiffs’ CFL products. (See D.I. 1 at ¶

29.) As stated in the Complaint, “CFLT intends to take discovery related to the circuit, operation

and sales of every CFL sold by Defendants during the relevant time periods.” (D.I. 1 at ¶ 30.)

Otherwise, without the benefit of discovery, CFLT has not yet been able to confirm that all of

Counterclaim Plaintiff’s CFLs are infringing. As such, CFLT lacks knowledge or information

sufficient to form a belief as to the truth of whether all of Counterclaim Plaintiff’s CFLs are

infringing, and, therefore, denies the allegations in this paragraph to the extent of any suggestion

that the Complaint alleges infringement by all CFLs sold by Counterclaim Plaintiffs.

       19.     Counterclaim Plaintiffs have denied CFLT’s claim that their CFL products,
including the Sylvania Sample CFL, infringe the ’464 Patent and contend that they do not infringe
one or more valid asserted claims of the ’464 Patent, directly or indirectly, literally or under the
doctrine of equivalents.

Response:      CFLT admits that Counterclaim Plaintiffs have denied infringement, as alleged.

Otherwise, denied to the extent of any suggestion of non-infringement or invalidity.

        20.     As a non-limiting example, Counterclaim Plaintiffs do not infringe claim 3 of the
’464 Patent (specifically asserted in CFLT’s Complaint) under 35 U.S.C. § 271 because, inter alia,
Counterclaim Plaintiffs’ accused CFL products, including the Sylvania Sample CFL, do not
include the claimed structure including an electronic sub-assembly having input terminals and
output terminals wherein the frequency of the alternating voltage being distinctly higher than that
of the AC power line voltage; the electronic subassembly being additionally characterized by
including a transistor through which flows unidirectional current pulses at a periodic rate equal to
that of the alternating voltage, where each current pulse having a duration distinctly shorter than
half of the complete cycle of the alternating voltage, as required by claim 3.

Response:      Denied.




                                                 5
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 6 of 34 PageID #: 3511



      21.     An actual and justiciable controversy has thus arisen between CFLT and
Counterclaim Plaintiffs concerning the alleged infringement of the ’464 Patent.

Response:       Admitted.

        22.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,
Counterclaim Plaintiffs are entitled to judgment from the Court that the ’464 Patent is not
infringed, directly or indirectly, by Counterclaim Plaintiffs.

Response:       Denied.

                                     COUNTERCLAIM III

         23.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-22 of their Counterclaims
as if fully set forth herein.

Response:       CFLT incorporates its responses to Paragraphs 1-22 as if fully set forth herein.

          24.   By its Complaint, CFLT asserts that Counterclaim Plaintiffs infringe the ’140
Patent.

Response:       Admitted.

       25.   CFLT has accused all of Counterclaim Plaintiffs’ CFL products, including the
Sylvania Sample CFL, of infringing the ’140 Patent. See D.I. 1 ¶ 152.

Response:       CFLT has specifically accused the Sylvania Sample CFL of infringement. (See D.I.

1 at ¶¶ 26, 151-159.) CFLT has identified a number of characteristics of the Sylvania Sample CFL

possessed by all, or substantially all, of Counterclaim Plaintiffs’ CFL products. (See D.I. 1 at ¶

29.) As stated in the Complaint, “CFLT intends to take discovery related to the circuit, operation

and sales of every CFL sold by Defendants during the relevant time periods.” (D.I. 1 at ¶ 30.)

Otherwise, without the benefit of discovery, CFLT has not yet been able to confirm that all of

Counterclaim Plaintiff’s CFLs are infringing. As such, CFLT lacks knowledge or information

sufficient to form a belief as to the truth of whether all of Counterclaim Plaintiff’s CFLs are

infringing, and, therefore, denies the allegations in this paragraph to the extent of any suggestion

that the Complaint alleges infringement by all CFLs sold by Counterclaim Plaintiffs.




                                                 6
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 7 of 34 PageID #: 3512



       26.     Counterclaim Plaintiffs have denied CFLT’s claim that their CFL products,
including the Sylvania Sample CFL, infringe the ’140 Patent and contend that they do not infringe
one or more valid asserted claims of the ’140 Patent, directly or indirectly, literally or under the
doctrine of equivalents.

Response:       CFLT admits that Counterclaim Plaintiffs have denied infringement, as alleged.

Otherwise, denied to the extent of any suggestion of non-infringement or invalidity.

       27.     As a non-limiting example, Counterclaim Plaintiffs do not infringe claim 16 of the
’140 Patent (specifically asserted in CFLT’s Complaint) under 35 U.S.C. § 271 because, inter alia,
Counterclaim Plaintiffs’ accused products, including the Sylvania Sample CFL, do not include an
arrangement wherein a measured frequency of the AC voltage is substantially higher than the
power line voltage, as required by claim 16.

Response:       Denied.

      28.     An actual and justiciable controversy has thus arisen between CFLT and
Counterclaim Plaintiffs concerning the alleged infringement of the ’140 Patent.

Response:       Admitted.

        29.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,
Counterclaim Plaintiffs are entitled to judgment from this Court that the ’140 Patent is not
infringed, directly or indirectly, by Counterclaim Plaintiffs.

Response:       Denied.

                                     COUNTERCLAIM IV

         30.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-29 of their Counterclaims
as if fully set forth herein.

Response:       CFLT incorporates its responses to Paragraphs 1-29 as if fully set forth herein.

          31.   By its Complaint, CFLT asserts that Counterclaim Plaintiffs infringe the ’681
Patent.

Response:       Admitted.




                                                 7
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 8 of 34 PageID #: 3513



       32.   CFLT has accused all of Counterclaim Plaintiffs’ CFL products, including the
Sylvania Sample CFL, of infringing the ’681 Patent. See D.I. 1 ¶ 192.

Response:      CFLT has specifically accused the Sylvania Sample CFL of infringement. (See D.I.

1 at ¶¶ 26, 191-204.) CFLT has identified a number of characteristics of the Sylvania Sample CFL

possessed by all, or substantially all, of Counterclaim Plaintiffs’ CFL products. (See D.I. 1 at ¶

29.) As stated in the Complaint, “CFLT intends to take discovery related to the circuit, operation

and sales of every CFL sold by Defendants during the relevant time periods.” (D.I. 1 at ¶ 30.)

Otherwise, without the benefit of discovery, CFLT has not yet been able to confirm that all of

Counterclaim Plaintiff’s CFLs are infringing. As such, CFLT lacks knowledge or information

sufficient to form a belief as to the truth of whether all of Counterclaim Plaintiff’s CFLs are

infringing, and, therefore, denies the allegations in this paragraph to the extent of any suggestion

that the Complaint alleges infringement by all CFLs sold by Counterclaim Plaintiffs.

       33.     Counterclaim Plaintiffs have denied CFLT’s claim that their CFL products,
including the Sylvania Sample CFL, infringe the ’681 Patent and contend that they do not infringe
one or more valid asserted claims of the ’681 Patent, directly or indirectly, literally or under the
doctrine of equivalents.

Response:      CFLT admits that Counterclaim Plaintiffs have denied infringement, as alleged.

Otherwise, denied to the extent of any suggestion of non-infringement or invalidity.

        34.     As a non-limiting example, Counterclaim Plaintiffs do not infringe claim 12 of the
’681 Patent (specifically asserted in CFLT’s complaint) under 35 U.S.C. § 271 because, inter alia,
Counterclaim Plaintiffs’ accused products, including the Sylvania Sample CFL, do not include an
arrangement comprising a second sub-circuit connected with the DC terminals and operative to
provide an AC voltage between a pair of AC terminals wherein the AC voltage being characterized
by having a fundamental period: (i) during a first part of which its instantaneous magnitude
remains substantially constant at a first given level; and (ii) during a second part of which its
instantaneous magnitude remains substantially constant at a second given level, the second part
having a total duration substantially equal to that of the first part as well as distinctly longer than
one fourth the total duration of the whole fundamental period, as required by claim 12.

Response:      Denied.




                                                  8
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 9 of 34 PageID #: 3514



      35.     An actual and justiciable controversy has thus arisen between CFLT and
Counterclaim Plaintiffs concerning the alleged infringement of the ’681 Patent.

Response:       Admitted.

        36.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,
Counterclaim Plaintiffs are entitled to judgment from this Court that the ’681 Patent is not
infringed, directly or indirectly, by Counterclaim Plaintiffs.

Response:       Denied.

                                      COUNTERCLAIM V

         37.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-36 of their Counterclaims
as if fully set forth herein.

Response:       CFLT incorporates its responses to Paragraphs 1-36 as if fully set forth herein.

          38.   By its Complaint, CFLT asserts that Counterclaim Plaintiffs infringe the ’680
Patent.

Response:       Admitted.

       39.   CFLT has accused all of Counterclaim Plaintiffs’ CFL products, including the
Sylvania Sample CFL, of infringing the ’680 Patent. See D.I. 1 ¶ 240.

Response:       CFLT has specifically accused the Sylvania Sample CFL of infringement. (See D.I.

1 at ¶¶ 26, 239-255.) CFLT has identified a number of characteristics of the Sylvania Sample CFL

possessed by all, or substantially all, of Counterclaim Plaintiffs’ CFL products. (See D.I. 1 at ¶

29.) As stated in the Complaint, “CFLT intends to take discovery related to the circuit, operation

and sales of every CFL sold by Defendants during the relevant time periods.” (D.I. 1 at ¶ 30.)

Otherwise, without the benefit of discovery, CFLT has not yet been able to confirm that all of

Counterclaim Plaintiff’s CFLs are infringing. As such, CFLT lacks knowledge or information

sufficient to form a belief as to the truth of whether all of Counterclaim Plaintiff’s CFLs are

infringing, and, therefore, denies the allegations in this paragraph to the extent of any suggestion

that the Complaint alleges infringement by all CFLs sold by Counterclaim Plaintiffs.




                                                 9
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 10 of 34 PageID #: 3515



       40.     Counterclaim Plaintiffs have denied CFLT’s claim that their CFL products,
including the Sylvania Sample CFL, infringe the ’680 Patent and contend that they do not infringe
one or more valid asserted claims of the ’680 Patent, directly or indirectly, literally or under the
doctrine of equivalents.

Response:      CFLT admits that Counterclaim Plaintiffs have denied infringement, as alleged.

Otherwise, denied to the extent of any suggestion of non-infringement or invalidity.

        41.     As a non-limiting example, Counterclaim Plaintiffs do not infringe claim 9 of the
’680 Patent (specifically asserted by CFLT’s Complaint) under 35 U.S.C. § 271 because, inter
alia, Counterclaim Plaintiffs’ accused products, including the Sylvania Sample CFL, do not
include a fundamental frequency substantially higher than the AC power line frequency, an
inverter sub-assembly being characterized by producing, across a pair of inverter terminals, a
periodically alternating inverter voltage having a basic period consisting of: (i) a first segment
during which its magnitude remains approximately constant at a positive potential; (ii) a second
segment during which its magnitude decreases in a substantially continuous manner; (iii) a third
segment during which its magnitude remains approximately constant at a negative potential; and
(iv) a fourth segment during which its magnitude increases in a substantially continuous manner,
as required by claim 9.

Response:      Denied.

      42.     An actual and justiciable controversy has thus arisen between CFLT and
Counterclaim Plaintiffs concerning the alleged infringement of the ’680 Patent.

Response:      Admitted.

        43.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,
Counterclaim Plaintiffs are entitled to judgment from this Court that the ’680 Patent is not
infringed, directly or indirectly, by Counterclaim Plaintiffs’ CFL products, such as the Sylvania
Sample CFL.

Response:      Denied.

                                     COUNTERCLAIM VI

         44.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-43 of their Counterclaims
as if fully set forth herein.

Response:      CFLT incorporates its responses to Paragraphs 1-43 as if fully set forth herein.




                                                10
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 11 of 34 PageID #: 3516



        45.     By its Complaint, CFLT asserts that the ’213 Patent is valid. Counterclaim
Plaintiffs have denied this allegation and contend that the ’213 Patent is invalid under 35 U.S.C.
§§ 101, 102, 103, 112, and/or 116.

Response:      CFLT admits that the ’213 Patent is valid and that Counterclaim Plaintiffs contest

validity. Otherwise, denied to the extent of any suggestion that the ’213 Patent is invalid.

        46.    The claims of the ’213 Patent are invalid in light of prior art that was published or
was otherwise available to the public before the earliest possible priority date of the ’213 Patent.
As a non-limiting example, the claims of the ’213 Patent are anticipated and/or rendered obvious
by U.S. Patent No. 4,337,414, issued on June 29, 1982 to Robert G. Young (the “Young Patent”)
and U.S. Patent No. 3,733,541 issued on May 15, 1973 to R. Elms (the “Elms Patent”). The Young
Patent and the Elms Patent disclose and/or render obvious all elements of asserted claim 19 of the
’213 Patent, including the claimed arrangement of a DC voltage supply source, inverter circuit,
and a number of lamp-ballast series combinations.

Response:      Denied.

      47.     An actual and justiciable controversy has thus arisen between CFLT and
Counterclaim Plaintiffs concerning the validity of the ’213 Patent.

Response:      Admitted.

       48.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,
Counterclaim Plaintiffs are entitled to judgment from this Court that the ’213 Patent is invalid
pursuant to 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

Response:      Denied.

                                     COUNTERCLAIM VII

         49.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-48 of their Counterclaims
as if fully set forth herein.

Response:      CFLT incorporates its responses to Paragraphs 1-48 as if fully set forth herein.

        50.     By its Complaint, CFLT asserts that the ’464 Patent is valid. Counterclaim
Plaintiffs have denied this allegation and contend that the ’464 Patent is invalid under 35 U.S.C.
§§ 101, 102, 103, 112, and/or 116.

Response:      CFLT admits that the ’464 Patent is valid and that Counterclaim Plaintiffs contest

validity. Otherwise, denied to the extent of any suggestion that the ’464 Patent is invalid.




                                                 11
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 12 of 34 PageID #: 3517



        51.    The claims of the ’464 Patent are invalid in light of prior art that was published or
was otherwise available to the public before the earliest possible priority date of the ’464 Patent.
As a non-limiting example, the claims of the ’464 Patent are anticipated and/or rendered obvious
by U.S. Patent No. 4,337,414, issued on June 29, 1982 to Robert G. Young (the “Young Patent”)
and U.S. Patent No. 3,733,541 issued on May 15, 1973 to R. Elms (the “Elms Patent”). The Young
Patent and Elms Patent disclose and/or render obvious all elements of asserted claim 3 of the ’464
Patent, including the claimed structure with a screw-base, a fluorescent lamp having lamp
terminals and plural cylindrical lamp segments, an electronic sub-assembly having input terminals
and output terminals, and housing means mounted rigidly on the screw base.

Response:      Denied.

      52.     An actual and justiciable controversy has thus arisen between CFLT and
Counterclaim Plaintiffs concerning the validity of the ’464 Patent.

Response:      Admitted.

       53.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,
Counterclaim Plaintiffs are entitled to judgment from this Court that the ’464 Patent is invalid
pursuant to 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

Response:      Denied.

                                    COUNTERCLAIM VIII

         54.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-53 of their Counterclaims
as if fully set forth herein.

Response:      CFLT incorporates its responses to Paragraphs 1-53 as if fully set forth herein.

        55.     By its Complaint, CFLT asserts that the ’140 Patent is valid. Counterclaim
Plaintiffs have denied this allegation and contend that the ’140 Patent is invalid under 35 U.S.C.
§§ 101, 102, 103, 112, and/or 116.

Response:      CFLT admits that the ’140 Patent is valid and that Counterclaim Plaintiffs contest

validity. Otherwise, denied to the extent of any suggestion that the ’140 Patent is invalid.




                                                 12
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 13 of 34 PageID #: 3518



        56.    The claims of the ’213 [sic] Patent are invalid in light of prior art that was published
or was otherwise available to the public before the earliest possible priority date of the ’140 Patent.
As a non-limiting example, the claims of the ’140 Patent are anticipated and/or rendered obvious
by U.S. Patent No. 4,337,414, issued on June 29, 1982 to Robert G. Young (the “Young Patent”)
and U.S. Patent No. 3,733,541 issued on May 15, 20973 [sic] to R. Elms (the “Elms Patent”). The
Young Patent and Elms Patent disclose and/or render obvious all elements of asserted claim 16 of
the ’140 Patent, including the claimed arrangement of a source providing a DC supply voltage at
a set of DC terminals, and an inverter and load circuitry connected with the DC terminals and
operative to provide an AC voltage at a pair of AC terminals with which is connected a gas
discharge lamp.

Response:      Denied.

      57.     An actual and justiciable controversy has thus arisen between CFLT and
Counterclaim Plaintiffs concerning the validity of the ’140 Patent.

Response:      Admitted.

       58.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,
Counterclaim Plaintiffs are entitled to judgment from this Court that the ’140 Patent is invalid
pursuant to 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

Response:      Denied.

                                      COUNTERCLAIM IX

         59.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-58 of their Counterclaims
as if fully set forth herein.

Response:      CFLT incorporates its responses to Paragraphs 1-58 as if fully set forth herein.

        60.     By its Complaint, CFLT asserts that the ’681 Patent is valid. Counterclaim
Plaintiffs have denied this allegation and contend that the ’681 Patent is invalid under 35 U.S.C.
§§ 101, 102, 103, 112, and/or 116.

Response:      CFLT admits that the ’681 Patent is valid and that Counterclaim Plaintiffs contest

validity. Otherwise, denied to the extent of any suggestion that the ’681 Patent is invalid.




                                                  13
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 14 of 34 PageID #: 3519



        61.    The claims of the ’681 Patent are invalid in light of prior art that was published or
was otherwise available to the public before the earliest possible priority date of the ’681 Patent.
As a non-limiting example, the claims of the ’681 Patent are anticipated and/or rendered obvious
by U.S. Patent No. 4,251,752, issued on February 17, 1981 to James B. Stolz (the “Stolz Patent”)
and U.S. Patent No. 4,244,013 issued on January 6, 1981 to Joseph P. Wotowiec (the “Wotowiec
Patent”). The Stolz Patent and the Wotowiec Patent disclose and/or render obvious all elements of
asserted claim 12 of the ’681 Patent, including the claimed arrangement of a first sub-circuit
adapted to connect with the power line voltage of an ordinary electric utility power line; a second
sub-circuit connected with the DC terminals and operative to provide an AC voltage; a gas
discharge lamp; a third sub-circuit connected between the AC terminals; and a physical structure
combining the three sub-circuits and gas discharge lamp in a single rigid structure. In view of these
references, the USPTO found in Reexamination Control No. 90/007,501 that there was a
substantial question of patentability. Eventually, the USPTO entered a final office action rejecting
claims 6-14, 16, and 17 as unpatentable. The USPTO vacated the reexamination proceedings in
view of the final judgments of unenforceability of the ’681 Patent.

Response:      Denied.

      62.     An actual and justiciable controversy has thus arisen between CFLT and
Counterclaim Plaintiffs concerning the validity of the ’681 Patent.

Response:      Admitted.

       63.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,
Counterclaim Plaintiffs are entitled to judgment from this Court that the ’681 Patent is invalid
pursuant to 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

Response:      Denied.

                                      COUNTERCLAIM X

         64.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-63 of their Counterclaims
as if fully set forth herein.

Response:      CFLT incorporates its responses to Paragraphs 1-63 as if fully set forth herein.

        65.     By its Complaint, CFLT asserts that the ’680 Patent is valid. Counterclaim
Plaintiffs have denied this allegation and contend that the ’680 Patent is invalid under 35 U.S.C.
§§ 101, 102, 103, 112, and/or 116.

Response:      CFLT admits that the ’680 Patent is valid and that Counterclaim Plaintiffs contest

validity. Otherwise, denied to the extent of any suggestion that the ’680 Patent is invalid.




                                                 14
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 15 of 34 PageID #: 3520



        66.     The claims of the ’680 Patent are invalid in light of prior art that was published or
was otherwise available to the public before the earliest possible priority date of the ’680 Patent.
As a non-limiting example, the claims of the ’680 Patent are anticipated and/or rendered obvious
by U.S. Patent No. 4,337,414, issued on June 29, 1982 to Robert G. Young (the “Young Patent”)
and U.S. Patent No. 3,753,071 issued on August 14, 1973 to J. Engel (the “Engel Patent”). The
Young Patent and the Engel Patent disclose and/or render obvious all elements of asserted claim
9 of the ’680 Patent, including the claimed assembly of a rectifier sub-assembly having a pair of
AC input terminals; an inverter sub-assembly characterized by producing, across a pair of inverter
terminals, a periodically alternating inverter voltage; a gas discharge lamp, and a screw base. In
view of these references, among others, the USPTO found in Reexamination Control No.
90/007,984 there was a substantial question of patentability. The USPTO even entered a non-final
office action rejecting original claims 9-22 and 26-32. Before a final rejection could be entered,
the USPTO vacated the reexamination proceedings in view of the final judgments of
unenforceability of the ’680 Patent.

Response:      Denied.

      67.     An actual and justiciable controversy has thus arisen between CFLT and
Counterclaim Plaintiffs concerning the validity of the ’680 Patent.

Response:      Admitted.

       68.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,
Counterclaim Plaintiffs are entitled to judgment from this Court that the ’680 Patent is invalid
pursuant to 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

Response:      Denied.

                                     COUNTERCLAIM XI

         69.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-68 of their Counterclaims
as if fully set forth herein.

Response:      CFLT incorporates its responses to Paragraphs 1-68 as if fully set forth herein.

        70.     By its Complaint, CFLT asserts that the ’213 Patent, the ’464 Patent, the ’140
Patent, the ’681 Patent, and the ’680 Patent (the “Asserted Patents”) are enforceable. Counterclaim
Plaintiffs have denied this allegation and contend that the Asserted Patents are unenforceable due
to inequitable conduct during prosecution of the Asserted Patents and related patents in the family
and/or infectious inequitable conduct.

Response:      CFLT admits that the Asserted Patents are enforceable and that Counterclaim

Plaintiffs contest the enforceability of the Asserted Patents. Otherwise, denied to the extent of any

suggestion that any of the Asserted Patents are unenforceable.



                                                 15
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 16 of 34 PageID #: 3521



        71.     All Asserted Patents were filed by Ole Nilssen, who is listed as the named inventor
on the face of each of the Asserted Patents.

Response:      Admitted.

         72.    The Asserted Patents were assigned to CFLT by its predecessors-in-interest. CFLT
is in privity with the predecessors-in-interest through the Assignment chain.

Response:      CFLT admits that the Asserted Patents were assigned to CFLT. CFLT denies the

allegations of this paragraph to the extent of any suggestion of a relationship between CFLT and

the prior owner of the Asserted Patents existing beyond the contract related to the assignment of

the Asserted Patents.

        73.     Numerous courts, including the Federal Circuit, have found the ’464 Patent, the
’681 Patent, and the ’680 Patent unenforceable due to inequitable conduct. Nilssen v. Osram
Sylvania, Inc., 440 F. Supp. 2d 884, 893 (N.D. Ill. 2006) (“OSRAM I”), aff’d, 504 F.3d 1223 (Fed.
Cir. 2007) (“OSRAM II”); Nilssen v. Wal-Mart Stores, Inc., 2008 WL 11350028, at *1 (N.D. Ill.
Mar. 17, 2008) (“Wal-Mart”); Nilssen v. Wal-Mart Stores, Inc., 2011 WL 5429526 (Fed. Cir. Nov.
10, 2011) (“Wal-Mart II”). Although these holdings applied the pre-Therasense law on inequitable
conduct, the totality of the patent applicant’s repeated misconduct during prosecution that led to
these findings, which occurred or were repeated during prosecution of all Asserted Patents,
remains inequitable conduct under Therasense.

Response:      CFLT admits that the District Court for the Northern District of Illinois found the

’681 and ’680 Patents unenforceable in Osram I, and the ’464 Patent unenforceable in Wal-Mart.

CFLT further admits that the Osram I decision was affirmed in Osram II. CFLT denies the

allegations in this paragraph to the extent of any suggestion that the Wal-Mart II decision resulted

from a direct appeal of the Wal-Mart decision. CFLT admits that the Osram I, Osram II and Wal-

Mart decisions all applied pre-Therasense law on inequitable conduct. CFLT denies that any

misconduct occurred during prosecution of any prosecution of the Asserted Patents, or that any

prosecution conduct concerning the Asserted Patents is inequitable under Therasense.




                                                16
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 17 of 34 PageID #: 3522



        74.     Plaintiffs in OSRAM I accused all of OSRAM’s CFLs of infringement of the
patents-in-suit, including the ’680 and ’681 Patent.

Response:      CFLT admits that OSRAM CFLs were accused of infringing the ’680 and ’681

Patents in OSRAM I, but lacks knowledge or information sufficient to form a belief as to the truth

of whether all of OSRAM’s CFLs were accused of infringing those patents, and, therefore, denies

the allegation on that basis.

       75.    Plaintiffs’ infringement theories in OSRAM I did not substantially differ between
each accused CFL product.

Response:      In OSRAM I, plaintiffs in that case accused at least the following OSRAM CFL

models of infringing the ’681 and ’680 Patents: CF23 EL/TWIST; CF23 EL/830; AT7912 12V

10/CS 1/SKU; AT7924 24V 10/CS 1/SKU; QT1X18120CF 120V 20/CS 1/SKU; QT1X18277CF

277V 20/CS 1/SKU; QT1X26120CF 120V 20/CS 1/SKU; QT1X26277CF 277V 20/CS 1/SKU;

QT2X18120CF 120V 20/CS 1/SKU; QT2X18277CF 277V; 20/CS 1/SKU; QT2X26120CF i20v

20/CS      1/SKU;      QT2X26277CF        277V      20/CS     1/SKU;      QTP12X13CFUNVBS;

QTP12X13CFUNVQS; QTP12X13CFUNVTS; QTP12X18CFUNVBS, QTP12.X18CFUNVQS;

QTP12X18CFUNVTS;            QTP12XCFUNVBM;          QTP12XCFUNVPM;           QTP1X13CF120BS,

QTP1X13CF120QS;            QTP1X13CF120TS;          QTP1X13CF277BS;         QTP1X13CF277QS;

QTP1X13CF277TS;            QTP1X18CF120BS;          QTP1X18CF120QS;          QTP1X18CF120TS;

QTP1X18CF277BS;         QTP1X18CF277QS;        QTP1X18CF277TS;         QTP1X263242CFUNVBS;

QTP1X263242CFUNVQS;                   QTP1X263242CFUNVTS;                    QTP1X26CF120BS;

QTP1X26CF120QS;            QTP1X26CF120TS;          QTP1X26CF277BS;         QTP1X26CF277QS;

QTP1X26CF277TS;            QTP1X32CF120BS;          QTP1X32CF120QS;          QTPIX32CF120TS;

QTP1X32CF277BS;            QTPIX32CF277QS;          QTP1X32CF277TS;          QTP1X42CF120BS;

QTP1X42CF120QS;            QTP1X42CF120TS;          QTP1X42CF277BS;         QTP1X42CF277QS;

QTP1X42CF277TS;          QTP1X57CFUNVBM;            QTP1X57CFUNVPM;          QTP2X13CF120BS;


                                               17
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 18 of 34 PageID #: 3523



QTP2X13CF120QS;            QTP2X13CF120TS;           QTP2X13CF277BS;         QTP2X13CF277QS;

QTP2X13CF277TS;            QTP2X18CF120BS;           QTP2X18CF120QS;         QTP2X18CF120TS;

QTP2X18CF277BS; QTP2X18CF277QS; QTP2X18CF277TS; QTP2X263242CFUNVBM;

QTP2X263242UNVBM;                   QTP2X263242UNVPM;                    QTP2X263242UNVTM;

QTP2X26CF120BS;            QTP2X26CF120QS;           QTP2X26CF120TS;         QTP2X26CF277BS;

QTP2X26CF277QS; QTP2X26CF277TS; QTP2X26CFUNVBS; QTP2X26CFUNVQS; and

QTP2X26CFUNVTS. Plaintiffs in OSRAM I reserved the right to modify or supplement the

foregoing list as discovery progressed. Further, numerous OSRAM products were listed in

OSRAM sales data, but product information, to the knowledge of plaintiffs in OSRAM I, had not

been provided. CFLT admits that CF23 EL/TWIST and CF23 EL/830 were argued to be

representative of other models listed above for purposes of the infringement analysis for the ’681

and ’680 Patents. CFLT denies the allegations in this paragraph to the extent of any suggestion

that the infringement analysis for claim 12 of the ’681 Patent and claim 9 of the ’680 Patent were

substantially similar.

        76.    In February 2006, the OSRAM I court held a bench trial on inequitable conduct
issues for a number of related patents issued to Nilssen, including the ’680 and ’681 Patents.

Response:      Admitted.

       77.     The OSRAM I court made a number of factual determinations, including evaluating
live witness testimony, and found the ’680 and ’681 Patents unenforceable due to inequitable
conduct.

Response:      CFLT admits that the OSRAM I court found the ’680 and ’681 Patents

unenforceable due to inequitable conduct. CFLT denies the allegations in this paragraph to the

extent of any suggestion that the unenforceability determinations in OSRAM I did not result from

the application of obsolete pre-Therasense law to the evidence adduced at trial.




                                                18
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 19 of 34 PageID #: 3524



        78.     The OSRAM I court held that the ’680 and ’681 Patents were unenforceable due to
a false claim of priority during prosecution of those patents.

Response:      CFLT admits that the OSRAM I court held that the ’680 and ’681 Patents were

unenforceable due to a recitation of patent ancestry to a 1978 application. CFLT further admits

that the OSRAM I court stated that “Nilssen’s claim of priority to the effective date of March 20,

1978, in the … ’680[] and ’681 Patents were false because the cross-reference requirement was

not satisfied.” CFLT denies the allegations in this paragraph to the extent of any suggestion that

Nilssen ever attempted to claim an improper priority date for any claim of the ’680 and ’681

Patents, that Nilssen possessed deceptive intent by listing a 1978 application in his recitation of

patent ancestry, or that the recitation of ancestry in either patent was inaccurate. CFLT further

denies the allegations in this paragraph to the extent of any suggestion that Nilssen’s recitation of

ancestry could be deemed inequitable conduct under the standards of Therasense.

         79.    The OSRAM I court observed testimony from the former Assistant Commissioner
for Patents that “Nilssen’s incorrect claim of priority to the effective date of March 20, 1978 was
material to the prosecution of the applications issuing as the ’637, ’680, and ’681 Patents, at least
at the time he filed the applications, because it would allow Nilssen to potentially avoid prior art
and obtain patent claims to which he would not otherwise be entitled” and found it to be “highly
credible and unimpeached.”

Response:      CFLT admits that the quotations in this paragraph from the OSRAM I court are

accurate. CFLT denies the allegations in this paragraph to the extent of any suggestion that Nilssen

ever attempted to claim an improper priority date for any claim of the ’680 and ’681 Patents, that

Nilssen possessed deceptive intent by listing a 1978 application in his recitation of patent ancestry,

or that the recitation of ancestry in either patent was inaccurate. CFLT further denies the allegations

in this paragraph to the extent of any suggestion that Nilssen’s recitation of ancestry could be

deemed inequitable conduct under the standards of Therasense.




                                                  19
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 20 of 34 PageID #: 3525



        80.     The OSRAM I court also held that “Nilssen intended to mislead the PTO by
incorrectly claiming priority dates” as evidenced by a letter he sent to his licensee “[j]ust days
before this new claim of priority.” The court held that “[t]he Advance letter demonstrates that
Nilssen intentionally misclaimed priority in these patents to avoid known prior art and to obtain
‘effective basic patent protection.’ Nilssen’s testimony to the contrary was unpersuasive.”

Response:      CFLT admits that the quotations in this paragraph from the OSRAM I court are

accurate. CFLT denies the allegations in this paragraph to the extent of any suggestion that Nilssen

ever attempted to claim an improper priority date for any claim of the ’680 and ’681 Patents, that

Nilssen possessed deceptive intent by listing a 1978 application in his recitation of patent ancestry,

or that the recitation of ancestry in either patent was inaccurate. CFLT further denies the allegations

in this paragraph to the extent of any suggestion that Nilssen’s recitation of ancestry could be

deemed inequitable conduct under the standards of Therasense. CFLT additionally denies the

allegations in this paragraph to the extent of any suggestion that the referenced February 19, 1993

letter in the OSRAM I decision had any relevance to Nilssen’s recitation of patent ancestry for the

’680 or ’681 Patents; that letter was cited by the OSRAM I court in reference to other patents.




                                                  20
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 21 of 34 PageID #: 3526



        81.    With regards to a second letter sent before the priority misclaims in the ’680 and
’681 Patents, the OSRAM I court held that “[t]his Advance letter demonstrates that Nilssen
intentionally misclaimed priority in these patents to claim an earlier effective date to assure that
Advance could not cancel its License Agreement. Nilssen’s testimony to the contrary was not
credible.”

Response:      CFLT admits that the quotations in this paragraph from the OSRAM I court are

accurate. CFLT denies the allegations in this paragraph to the extent of any suggestion that Nilssen

ever attempted to claim an improper priority date for any claim of the ’680 and ’681 Patents, that

Nilssen possessed deceptive intent by listing a 1978 application in his recitation of patent ancestry,

or that the recitation of ancestry in either patent was inaccurate. CFLT further denies the allegations

in this paragraph to the extent of any suggestion that Nilssen’s recitation of ancestry could be

deemed inequitable conduct under the standards of Therasense. CFLT additionally denies the

allegations in this paragraph to the extent of any suggestion that Nilssen sent a February 19, 1993

letter to Advance before reciting ancestry to a 1978 application during prosecution of the ’680

Patent on December 18, 1992 or during prosecution for the parent application of the ’681 Patent

on July 12, 1992.

       82.      The OSRAM I court found that, “based on clear and convincing evidence, in light
of the materiality and totality of circumstances as to Nilssen’s intent to mislead, Nilssen’s false
claims of priority dates render Nilssen’s repeated misconduct so culpable as to render the . . . ’680,
and ’681 Patents unenforceable.”

Response:      CFLT admits that the quotations in this paragraph from the OSRAM I court are

accurate. CFLT denies the allegations in this paragraph to the extent of any suggestion that Nilssen

ever attempted to claim an improper priority date for any claim of the ’680 and ’681 Patents, that

Nilssen possessed deceptive intent by listing a 1978 application in his recitation of patent ancestry,

or that the recitation of ancestry in either patent was inaccurate. CFLT further denies the allegations

in this paragraph to the extent of any suggestion that Nilssen’s recitation of ancestry could be

deemed inequitable conduct under the standards of Therasense.



                                                  21
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 22 of 34 PageID #: 3527



        83.    The OSRAM I court also held that the ’681 Patent was unenforceable for inequitable
conduct based on a certain piece of prior art, known as the Stolz Patent, that “was highly material
to the ’681 and ’067 Patents.” The court determined that “Nilssen had knowledge of the Stolz
Patent and of its materiality. Nilssen failed to disclose the Stolz Patent with the intent to mislead
the PTO; and, when he failed to do so, he was not acting in good faith. Nilssen’s testimony to the
contrary was not credible.”

Response:      CFLT admits that the quotations in this paragraph from the OSRAM I court are

accurate, and that it held Nilssen committed inequitable conduct for failure to disclose Stolz during

prosecution of the ’681 Patent. CFLT denies the allegations in this paragraph to the extent of any

suggestion that, under the standards of Therasense, that Stolz was material to any claim of the ‘681

patent and that Nilssen possessed deceptive intent in not disclosing Stolz during its prosecution.

       84.     The OSRAM I court also held that “Nilssen knew or should have known that this
suit was baseless” and ordered the plaintiffs to pay over $5 million dollars in attorneys’ fees and
costs.

Response:      CFLT admits that the quotations in this paragraph from the court are accurate to the

extent they pertain to the January 23, 2007 decision awarding fees to Osram in case no. 01-cv-

3585, and that plaintiffs in that matter were ordered to pay over $5 million dollars in attorneys’

fees and costs. CFLT denies the allegations in this paragraph to the extent of any suggestion that

the Federal Circuit affirmed fee-shifting on grounds that the suit was baseless or that fee-shifting

could have occurred in view of the standards of Therasense.




                                                 22
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 23 of 34 PageID #: 3528



       85.     In OSRAM II the Federal Circuit affirmed the inequitable conduct findings of the
OSRAM I court and held that “[t]he district court found clear and convincing evidence of ‘Nilssen’s
obvious intent to mislead.’”

Response:      CFLT admits that the quotations in this paragraph from the OSRAM II court are

accurate. CFLT denies the allegations in this paragraph to the extent of any suggestion that

Nilssen’s conduct could be deemed inequitable conduct, or deceptive, under the standards of

Therasense. CFLT further denies the allegations in this paragraph to the extent of any suggestion

that the Federal Circuit found “obvious” the “intent to mislead” found by the district court in

OSRAM I.

      86.     The Federal Circuit held that “we find an inference that Nilssen intended to deceive
the PTO not unreasonable.”

Response:      CFLT admits that the quotations in this paragraph from the OSRAM II court are

accurate. CFLT denies the allegations in this paragraph to the extent of any suggestion that the

quoted passage relates to any patent other than the ’681 Patent. CFLT further denies the allegations

in this paragraph to the extent of any suggestion that a “not unreasonable” inference of deceptive

intent comports with the standards of Therasense.

        87.  While OSRAM I was pending, Nilssen asserted the ’680, ’681, and ’464 Patents
against Wal-Mart Stores, Inc. in the Northern District of Illinois.

Response:      Admitted.




                                                23
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 24 of 34 PageID #: 3529



       88.    On March 17, 2008, the Wal-Mart court entered summary judgment that the ’681,
’680, and ’464 Patents were all unenforceable for inequitable conduct “for the same reasons that
Judge Darrah [in OSRAM I] held the other . . . patents in suit unenforceable.”

Response:      CFLT admits that the quotations in this paragraph from the Wal-Mart court are

accurate, and that the Wal-Mart court held the ’464 patent unenforceable on March 17, 2008. CFLT

denies that Wal-Mart court was stating its own position; it was stating the argument of defendants

in that case. For the sake of clarity, the Wal-Mart court had, prior to March 17, 2008, held the ’681

and ’680 Patents unenforceable based on OSRAM I. CFLT denies the allegations in this paragraph

to the extent of any suggestion that any Asserted Patent could be held unenforceable in accordance

with the standards of Therasense.

        89.   The Wal-Mart court further held that the case was exceptional and ordered Nilssen
to pay defendants’ attorneys’ fees.

Response:      Admitted.

         90.      The Wal-Mart court held that the Nilssen’s misconduct “was intentional, material
and repeated,” “[f]ar too many judicial resources have been devoted to this losing litigation,” and
“[i]f this isn’t an exceptional case, this court fails to see what is.”

Response:      CFLT denies the accuracy of the quotes in this paragraph, and otherwise denies the

allegations in this paragraph to the extent of any suggestion that fee-shifting could have occurred

in view of the standards of Therasense.




                                                 24
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 25 of 34 PageID #: 3530



     91.     The plaintiffs in Wal-Mart, who are predecessors-in-interest to CFLT, appealed the
Wal-Mart court’s decision to the Federal Circuit.

Response:      CFLT denies the allegations in this paragraph to the extent of any suggestion that a

direct appeal of the March 17, 2008 decision granting summary judgment of unenforceability was

taken. CFLT admits that the plaintiffs in Wal-Mart appealed the November 24, 2008 decision

awarding attorneys’ fees and that Geo Foundation, Ltd. (“Geo”) appealed the November 24, 2009

decision denying its motion for Fed.R.Civ.P. 60(b)(4) relief. CFLT further denies the allegations

in this paragraph to the extent of any suggestion of a relationship between CFLT and the prior

owner of the Asserted Patents existing beyond the contract related to the assignment of the

Asserted Patents.

        92.  On July 30, 2010, during the pendency of the Wal-Mart appeal, the plaintiffs in
Wal-Mart, who are CFLT’s predecessors-in-interest, submitted in amicus brief in the Therasense
appeal.

Response:      CFLT admits that Nilssen and Geo submitted amici briefs on March 10, 2010 and

July 30, 2010 in the Therasense appeal. CFLT denies the allegations in this paragraph to the extent

of any suggestion that a direct appeal of the March 17, 2008 decision granting summary judgment

of unenforceability was taken. CFLT admits that the plaintiffs in Wal-Mart appealed the November

24, 2008 decision awarding attorneys’ fees and that Geo Foundation, Ltd. (“Geo”) appealed the

November 24, 2009 decision denying its motion for Fed.R.Civ.P. 60(b)(4) relief. CFLT further

denies the allegations in this paragraph to the extent of any suggestion of a relationship between

CFLT and the prior owner of the Asserted Patents existing beyond the contract related to the

assignment of the Asserted Patents.




                                                25
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 26 of 34 PageID #: 3531



        93.    On May 25, 2011, during the pendency of the Wal-Mart appeal, the Federal Circuit,
sitting en banc, rendered its decision in Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d
1276 (Fed. Cir. 2011).

Response:      CFLT admits that the Federal Circuit, sitting en banc, rendered its decision in

Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276 (Fed. Cir. 2011), on May 25, 2011.

CFLT denies the allegations in this paragraph to the extent of any suggestion that a direct appeal

of the March 17, 2008 decision granting summary judgment of unenforceability was taken or

otherwise pending during the Therasense appeal. CFLT further denies that the appeal of the Wal-

Mart court’s November 24, 2008 decision awarding attorneys’ fees (an appeal denied on May 6,

2010) was pending on or after the May 25, 2011 en banc Therasense decision. CFLT otherwise

admits that Geo appealed the November 24, 2009 decision denying its motion for Fed.R.Civ.P.

60(b)(4) relief, an appeal denied on November 10, 2011, after the May 25, 2011 Therasense

decision.

      94.     The plaintiffs in Wal-Mart, who are predecessors-in-interest to CFLT, had
knowledge of the Federal Circuit’s Therasense decision on or around May 25, 2011.

Response:      CFLT admits that the plaintiffs in Wal-Mart had knowledge of the Federal Circuit’s

Therasense decision on or around May 25, 2011. CFLT otherwise denies the allegations in this

paragraph to the extent of any suggestion of a relationship between CFLT and the prior owner of

the Asserted Patents existing beyond the contract related to the assignment of the Asserted Patents




                                                26
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 27 of 34 PageID #: 3532



       95.     While the Wal-Mart appeal was pending, the Federal Circuit asked the parties to
submit briefs on how the Therasense decision might impact the appeal.

Response:      CFLT denies the allegations in this paragraph to the extent of any suggestion that a

direct appeal of the March 17, 2008 decision granting summary judgment of unenforceability was

taken or otherwise pending during the Therasense appeal. CFLT further denies that the appeal of

the Wal-Mart court’s November 24, 2008 decision awarding attorneys’ fees (an appeal denied on

May 6, 2010) was pending on or after the May 25, 2011 en banc Therasense decision. As to Geo’s

appeal of the November 24, 2009 decision denying its motion for Fed.R.Civ.P. 60(b)(4) relief,

CFLT admits that the Federal Circuit ordered Geo to file a brief “within 21 days of the date of

issuance of the mandate in Therasense as to how it believes this appeal [no. 2010-1139 (appeal of

denial of Geo’s Rule 60(b)(4) motion)] should proceed.” Otherwise, denied.

        96.    The parties to the Wal-Mart appeal submitted their respective briefs to the Federal
Circuit discussing the Therasense decision, and, on November 10, 2011, the Federal Circuit issued
a Rule 36 affirmance of the Wal-Mart court’s findings.

Response:      CFLT admits that the parties to the Wal-Mart appeal submitted their respective

briefs to the Federal Circuit discussing the Therasense decision, and, on November 10, 2011, the

Federal Circuit issued a Rule 36 affirmance of the Wal-Mart court’s November 24, 2009 decision

denying Geo’s motion for Fed.R.Civ.P. 60(b)(4) relief. CFLT denies the allegations in this

paragraph to the extent of any suggestion that the Therasense decision was addressed in any appeal

relating to the March 17, 2008 decision granting summary judgment of unenforceability (no appeal

was taken) or the November 24, 2008 decision awarding attorneys’ fees (an appeal denied on May

6, 2010).

        97.   The ’680, ’681, and ’464 Patents were also subject to reexamination proceedings
before the USPTO.

Response:      Admitted.




                                                27
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 28 of 34 PageID #: 3533



        98.    During reexamination proceedings for the ’681 Patent, on or around April 17, 2008,
the USPTO issued an office action, inter alia, rejecting originally issued claim 12 of the ’681
patent on multiple grounds.

Response:      CFLT denies the allegations in this paragraph to the extent of any suggestion that

claim 12 of the ’681 Patent was cancelled as a result of concluded reexamination proceedings, or

after a substantive response to arguments presented by Nilssen on or around June 20, 2008.

Otherwise, admitted.

       99.     In view of the fact that various federal courts held that Nilssen had engaged in
inequitable conduct related to the ’680 and ’681 Patents, the USPTO vacated the reexamination
proceedings for the ’680 and ’681 Patents.

Response:      CFLT admits that the USPTO vacated the reexamination proceedings for the ’680

and ’681 Patents because “a final Federal Court holding of invalidity or unenforceable (after all

appeals), is binding on the Office, and, “[u]pon the issuance of a final holding of invalidity or

unenforceability, the claims being examined which are held invalid or unenforceable will be

withdrawn from consideration in the reexamination.” Otherwise, denied.

       100. In vacating the reexamination proceeding for the ’681 Patent, the USPTO did not
reverse or otherwise change the rejections set forth in the April 17, 2008 office action. Nilssen,
CFLT’s predecessor-in-interest, never sought to overcome or reverse the rejections set forth in the
April 17, 2008 office action.

Response:      Denied to the extent of any suggestion that vacatur of USPTO proceedings leaves

in place any Examiner action occurring prior to such vacatur, or that an Examiner’s final rejection

constitutes any form of final agency action. Also denied to the extent of any suggestion of a duty

(or option) to take action to address (“overcome or reverse”) adverse events in a reexamination

proceeding once it has become vacated, and, thus, rendered a nullity. Otherwise, denied.

      101. Instead, Nilssen, CFLT’s predecessor-in-interest, acquiesced to the vacating of the
reexamination proceedings for the ’680 and ’681 Patents.

Response:      CFLT admits that Nilssen took no action with respect to vacatur of pending

reexamination rejections for claims of the ’680 or ’681 Patents. Otherwise, denied.


                                                28
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 29 of 34 PageID #: 3534



        102. Counterclaim Plaintiffs believed that all Asserted Patents were unenforceable in
view of the OSRAM I, OSRAM II, Wal-Mart and Wal-Mart II decisions. CFLT and/or its
predecessors-in-interest had knowledge of these prior federal court decisions. Counterclaim
Plaintiffs thus believed that CFLT and/or its predecessors-in-interest would not assert the Asserted
Patents against them.

Response:      CFLT lacks knowledge or information sufficient to form a belief as to the truth of

whether Counterclaim Plaintiffs believed that all Asserted Patents were unenforceable in view of

the OSRAM I, OSRAM II, Wal-Mart and Wal-Mart II decisions, and therefore, denies the allegation

on that basis. CFLT also lacks knowledge or information sufficient to form a belief as to the truth

of whether Counterclaim Plaintiffs believed that any owner of the Asserted Patents would not

assert those patents against them, and therefore, denies the allegation on that basis. CFLT admits

that CFLT and prior owners of the Asserted Patents had knowledge of the OSRAM I, OSRAM II,

Wal-Mart and Wal-Mart II decisions, but denies the allegations in this paragraph to the extent of

any suggestion of a relationship between CFLT and the prior owner of the Asserted Patents

existing beyond the contract related to the assignment of the Asserted Patents. CFLT denies the

allegations in this paragraph to the extent of any suggestion that the ’213 or ’140 Patents were ever

held unenforceable or would be held unenforceable in view of Therasense. CFLT further denies

the allegations in this paragraph to the extent of any suggestion that the ’464, ‘681 or ’680 Patents

would be held unenforceable in view of Therasense.




                                                 29
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 30 of 34 PageID #: 3535



        103. Counterclaim Plaintiffs also believed that the ’680 and ’681 Patents were
unenforceable in light of the fact that Nilssen, CFLT’s predecessor-in-interest, acquiesced to the
USPTO’s dismissal of the reexamination proceedings after those patents had been held
unenforceable by federal courts. CFLT and/or its predecessors-in-interest had knowledge of
Nilssen’s acquiescence to the dismissal of the reexamination proceedings. Counterclaim Plaintiffs
thus believed that CFLT and/or its predecessors-in-interest would not assert the Asserted Patents
against them.

Response:      CFLT admits that CFLT and the prior owners of ’680 and ’681 Patents had

knowledge of the USPTO’s vacatur of reexamination proceedings for the ’680 and ’681 Patents.

CFLT denies the allegations in this paragraph to the extent of any suggestion of a relationship

between CFLT and the prior owner of the Asserted Patents existing beyond the contract related to

the assignment of the Asserted Patents. CFLT lacks knowledge or information sufficient to form

a belief as to the truth of Counterclaim Plaintiffs’ purported beliefs, and, therefore, denies such

allegations on that basis. Otherwise, denied.

        104. Counterclaim Plaintiffs continued to sell CFL products after the OSRAM I, OSRAM
II, Wal-Mart, and Wal-Mart II decisions.

Response:      CFLT admits that OSRAM continued to sell CFL products after the OSRAM I,

OSRAM II, Wal-Mart, and Wal-Mart II decisions, and that LEDVANCE began selling CFL

products after the OSRAM I, OSRAM II, Wal-Mart, and Wal-Mart II decisions. Otherwise, denied.

      105. Counterclaim Plaintiffs continued to sell CFL products after the Federal Circuit’s
Therasense decision.

Response:      CFLT admits that OSRAM continued to sell CFL products after the Therasense

decision, and that LEDVANCE began selling CFL products after the Therasense decision.

Otherwise, denied.




                                                30
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 31 of 34 PageID #: 3536



       106. Since the Federal Circuit issued its Therasense decision, CFLT and/or its
predecessors-in-interest to the Asserted Patents were aware that OSRAM continued to sell CFL
products.

Response:      CFLT admits that it became aware that OSRAM continued to sell CFL products

after the Federal Circuit issued its Therasense decision. CFLT denies the allegations in this

paragraph to the extent of any suggestion of a relationship between CFLT and the prior owner of

the Asserted Patents existing beyond the contract related to the assignment of the Asserted Patents.

CFLT lacks knowledge or information sufficient to form a belief as to the truth of the allegation

that any prior owner of the Asserted Patents was aware that OSRAM continued to sell CFL

products after the Federal Circuit issued its Therasense decision, and, therefore, denies the

allegations on that basis.

       107. Since the Federal Circuit issued its Therasense decision, CFLT and/or its
predecessors-in-interest to the Asserted Patents were aware that LEDVANCE continued to sell
CFL products.

Response:      CFLT admits that it became aware that LEDVANCE began to sell CFL products

after the Federal Circuit issued its Therasense decision. CFLT denies the allegations in this

paragraph to the extent of any suggestion of a relationship between CFLT and the prior owner of

the Asserted Patents existing beyond the contract related to the assignment of the Asserted Patents.

CFLT lacks knowledge or information sufficient to form a belief as to the truth of the allegation

that any prior owner of the Asserted Patents was aware that LEDVANCE began and/or continued

to sell CFL products after the Federal Circuit issued its Therasense decision, and, therefore, denies

the allegations on that basis.




                                                 31
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 32 of 34 PageID #: 3537



        108. Despite having knowledge of the Therasense decision and the fact that OSRAM
and LEDVANCE continued to sell CFL products, CFLT and/or its predecessors-in-interest did not
file a post-Therasense lawsuit alleging Counterclaim Plaintiffs’ infringement of the Asserted
Patents until the filing of the Complaint in this action.

Response:      CFLT denies knowledge of the Therasense decision until CFLT’s formation in

2018. CFLT otherwise incorporates by reference its responses to paragraphs 106 and 107 herein.

        109. From the time that CFLT was purportedly assigned the Asserted Patents until the
filing of the Complaint, CFLT was aware that OSRAM and/or LEDVANCE continued to sell CFL
products.

Response:      Admitted.

       110. Some of the conduct during prosecution that was adjudged inequitable in the above
cases with respect to the ’464, ’680, and ’681 Patents is also present in the prosecution history of
other Asserted Patents.

Response:      Admitted.

        111. For example, Nilssen submitted signed declarations to the USPTO falsely claiming
that the ’680 Patent, the ’681 Patent, the ’213 Patent, and the ’140 Patent were all continuations-
in-part of Application No. 05/890,586, filed on March 20, 1978. See, e.g., D.I 15, Ex. 3 at 64-65;
D.I. 16, Ex. 4 at 133-134. The OSRAM I, OSRAM II, Wal-Mart, and Wal-Mart II courts found that
these patents were not entitled to this priority date.

Response:      CFLT admits that documents within the file histories for the ’680, ’681, ’213 and

’140 Patents recite a related application ancestry that includes Application No. 05/890,586. Denied

to the extent of any suggestion that Nilssen asserted, during prosecution of any of the foregoing

patents, an effective filing date of March 20, 1978. For example, during prosecution of the

application for the ’681 Patent, the Examiner rejected pending application claims over U.S. Patent

No. 4,277,728 to Stevens (“Stevens”), a patent having a filing date of May 8, 1978 and reciting no

earlier related applications. The priority date of Stevens (May 8, 1978) post-dates the March 20,

1978 application date recited by Nilssen, yet Nilssen did not argue that Stevens did not have prior

art status. Otherwise, denied.

       112. As evidenced by the previous factual findings in OSRAM I, Nilssen’s false
declarations were intentional. Upon information and belief, Nilssen sent correspondence to third


                                                32
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 33 of 34 PageID #: 3538



parties describing his likely inability to have the Asserted Patents granted based on their priority
date and existing prior art. Soon after, Nilssen submitted his first false declaration with the false
priority claims.

Response:      Denied.

        113. The intentionally false declarations filed by Nilssen were material to the USPTO’s
determination of patentability and its grant of the Asserted Patents. By falsely claiming priority to
1978, the applicant limited the prior art references that the examiner could use during prosecution
of the Asserted Patents. Indeed, as a non-limiting example, the reexamination proceedings for the
’680 Patent that resulted in a final determination of unpatentability relied on a reference with a
1979 priority date (the Stolz Patent, discussed above). This reference would not have been
available during prosecution based on Nilssen’s false priority claim.

Response:      Denied.

        114. Further, the Federal Circuit held in Therasense that “[a]lthough but-for materiality
generally must be proved to satisfy the materiality prong of inequitable conduct, this court
recognizes an exception in cases of affirmative egregious misconduct. … ‘[T]here is no room to
argue that submission of false affidavits is not material.’” Therasense, Inc. v. Becton, Dickinson &
Co., 649 F.3d 1276, 1292 (Fed. Cir. 2011) (quoting Rohm & Haas Co. v. Crystal Chem. Co., 722
F.2d 1556, 1571 (Fed. Cir. 1983)).

Response:      CFLT admits the accuracy of quotations in this paragraph. Otherwise, this

paragraph contains conclusions of law to which no response is required.

       115. The CFL products accused of infringement in this case are substantially similar to
those CFL products accused in OSRAM I.

Response:      CFLT lacks knowledge or information sufficient to form a belief as to the truth of

whether the CFL products accused of infringement in this case are substantially similar to those

CFL products accused in OSRAM I, and, therefore, denies the allegation on that basis.

       116. The CFL products accused of infringement in this case are substantially similar to
those CFL products accused in OSRAM III.

Response:      CFLT lacks knowledge or information sufficient to form a belief as to the truth of

whether the CFL products accused of infringement in this case are substantially similar to those

CFL products accused in OSRAM III, and, therefore, denies the allegation on that basis.




                                                 33
Case 1:18-cv-01445-RGA Document 42 Filed 09/24/19 Page 34 of 34 PageID #: 3539



        117. Plaintiff’s infringement theory is not substantially different in this case compared
to the infringement theories in OSRAM I.

Response:      Denied to the extent that the ’464, ’140 and ’213 Patents were not asserted in

OSRAM I. CFLT otherwise lacks knowledge or information sufficient to form a belief as to the

truth of whether CFLT’s infringement theory is not substantially different in this case compared

to the infringement theories in OSRAM I, and, therefore, denies the allegation on that basis.

        118. Plaintiff’s infringement theory is not substantially different in this case compared
to the infringement theories in OSRAM III.

Response:      Denied to the extent that the ’213, ’681 and ’680 Patents were not asserted in

OSRAM III. CFLT otherwise lacks knowledge or information sufficient to form a belief as to the

truth of whether CFLT’s infringement theory is not substantially different in this case compared

to the infringement theories in OSRAM III, and, therefore, denies the allegation on that basis.

        119. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,
Counterclaim Plaintiffs are entitled to judgment from this Court that the ’213 Patent, the ’464
Patent, the ’140 Patent, the ’681 Patent, and the ’680 Patent are unenforceable for inequitable
conduct.

Response:      Denied.



 Dated: September 24, 2019               Respectfully submitted,

                                         /s/ John C. Phillips, Jr.
                                         John C. Phillips, Jr. (#110)
                                         Megan C. Haney (#5016)
                                         Phillips, Goldman, McLaughlin & Hall, P.A.
                                         1200 N. Broom Street
                                         Wilmington, DE 19806
                                         Phone: (302) 655-4200
                                         Fax: (302) 655-4210
                                         jcp@pgmhlaw.com
                                         mch@pgmhlaw.com

                                         Attorneys for Plaintiff CFL Technologies, LLC




                                                34
